CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-174 and DRB 15-276, recommending on the records certified to the Board pursuant to Rule 1:20 — 4(f) (default by respondent) that HERBERT JONI TAN, formerly of FORT LEE, who was admitted to the bar of this State in 1998, and who has been suspended from the practice of law since November 20, 2013, by Orders of the Court filed November 20, 2013 and March 12, 2015, be disbarred for his unethical conduct in numerous client matters including multiple violations of RPC 1.1(a) (gross negligence), RPC 1.1(b) (pattern of negligence), RPC 1.2(d) (counseling a client to engage in conduct that the lawyer knows to be fraudulent), RPC 1.3 (failure to act with reasonable diligence and promptness in representing a client), RPC 1.4(b) (failure to keep a client reasonably informed about the status of the matter or to comply with reasonable requests for information from a client), RPC 1.5(c) (failure to advise the client that the fee may be based on the reasonable value of his services and failure to account for the application of his non-refundable retainer to any contingent *439fee award), RPC 1.15(d) (recordkeeping violations), RPC 1.16(d) (failing to protect a client’s interests on termination of the representation), RPC 3.1 (filing a frivolous claim), RPC 3.2 (failing to expedite litigation), RPC 5.5(a) (unauthorized practice of law), RPC 7.1(a) (misleading communications), RPC 8.1(b) (failure to respond to a lawful demand for information from a disciplinary authority), RPC 8.4(e) (conduct involving dishonesty, fraud, deceit or misrepresentation) and RPC 8.4(d) (engaging in conduct prejudicial to the administration of justice);
And HERBERT JONI TAN having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that HERBERT JONI TAN be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that HERBERT JONI TAN be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that HERBERT JONI TAN comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.